Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-l, of Rider Exploration, Inc., of our report dated January 28, 2009 on our audit of the financial statements of Rider Exploration, Inc. as of October 31, 2008 and October 31, 2007, and the related statements of operations, stockholders' equity and cash flows from October 31, 2008 and from inception on May 17, 2007 through October 31, 2007 and since inception on May 17, 2007 through October 31, 2008, and the reference to us under the caption "Experts." Moore & Associates Chartered Las Vegas, Nevada February 4, 2009 6490 West Desert Inn
